ORDER and NOTICE TO COUNSEL OF RECORD
KANE, District Judge.
The court has examined the surfeit of motions and briefs filed by counsel for the several defendants in this case. A hearing is set on all pending motions commencing Friday, August 2, 1985. Most of the motions appear to be needless. The memoranda in support of these motions do not meet the standards of practice expected from members of the bar of this court. Citations to cases in other circuits are of no use to this court. Counsels’ attention is directed to Local Rule of Practice 408. This court is interested in the law as specifically set forth by the Supreme Court of the United States, the Court of Appeals for the Tenth Circuit and the District of Colorado. This court is entirely too busy to chase down string citations or read canned briefs. Counsel are advised that sanctions will be imposed under Rule 11, Fed.R.Civ.P. and 28 U. S.C. § 1927 where the circumstances warrant.
The court suggests that defense counsel meet with the U.S. Attorney immediately and advise the court of which motions actually require argument and consideration by the court. The court further suggests that the memoranda heretofore filed be withdrawn and substantially revised.
Defendants have filed a motion for enlargement of time to file additional pre-trial motions. In keeping with the foregoing notice,
IT IS ORDERED that the motion for enlargement of time is granted. Defendants may file motions up to and including Wednesday, July 31, 1985.